COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-368-CV
  
  
    

IN 
RE WILLIAM C. TURNER                                                        RELATOR
     

   
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        Relator, 
a pro se inmate, seeks mandamus relief against prison officials to obtain 
special medical and religious diet meals during lockdown.  A court of 
appeals’ authority to issue writs of mandamus is limited by section 
22.221(b).  Section 22.221(b) provides that an appellate court may issue a 
writ of mandamus against: 1) a judge of a district or county court in the 
appellate court’s district; or 2) a district judge acting as a magistrate at a 
court of inquiry under chapter 52 of the code of criminal procedure.  Tex. Gov’t Code Ann. § 22.221(b) 
(Vernon 2004).  A court of appeals has no authority to mandamus other 
individuals or entities.  Thus, this court has no authority to mandamus the 
prison officials who are allegedly not providing relator with special meals 
during lockdown.
        Additionally, 
an inmate’s remedy after exhaustion of all administrative remedies within the 
penal grievance system is in the trial court. Tex. Gov’t Code Ann. § 501.008(d)(1) 
(Vernon 1998); Tex. Civ. Prac. & Rem. 
Code Ann. §§ 14.002, 14.005 (Vernon 2002); Wallace v. TDCJ, 36
S.W.3d 607, 610-11 (Tex. App.—Houston [1st Dist.] 2000, pet. denied).  
Accordingly, relator's petition for writ of mandamus is denied.
  
 
                                                                  PER 
CURIAM
   
   
  
PANEL 
B: GARDNER, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED: 
December 9, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.